

	

		II

		109th CONGRESS

		1st Session

		S. 94

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Lugar (for himself,

			 Mr. Leahy, Mrs.

			 Lincoln, Mrs. Dole, and

			 Mr. Smith) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide for a charitable deduction for contributions of food

		  inventory.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Good Samaritan Hunger Relief Tax

			 Incentive Act.

		

			2.

			Charitable deduction for contributions of food

			 inventory

			

				(a)

				In general

				Section 170(e) of the

			 Internal Revenue Code of 1986 (relating to certain contributions of ordinary

			 income and capital gain property) is amended by adding at the end the following

			 new paragraph:

				

					

						(7)

						Special rule for contributions of food inventory

						For purposes of this

				section—

						

							(A)

							Contributions by non-corporate taxpayers

							In the case of a charitable

				contribution of food by a taxpayer, paragraph (3)(A) shall be applied without

				regard to whether or not the contribution is made by a corporation.

						

							(B)

							Limit on reduction

							In the case of a charitable

				contribution of food which is a qualified contribution (within the meaning of

				paragraph (3)(A), as modified by subparagraph (A) of this paragraph)—

							

								(i)

								paragraph (3)(B) shall not

				apply, and

							

								(ii)

								the reduction under

				paragraph (1)(A) for such contribution shall be no greater than the amount (if

				any) by which the amount of such contribution exceeds twice the basis of such

				food.

							

							(C)

							Determination of basis

							For purposes of this

				paragraph, if a taxpayer uses the cash method of accounting, the basis of any

				qualified contribution of such taxpayer shall be deemed to be 50 percent of the

				fair market value of such contribution.

						

							(D)

							Determination of fair market value

							In the case of a charitable

				contribution of food which is a qualified contribution (within the meaning of

				paragraph (3), as modified by subparagraphs (A) and (B) of this paragraph) and

				which, solely by reason of internal standards of the taxpayer, lack of market,

				or similar circumstances, or which is produced by the taxpayer exclusively for

				the purposes of transferring the food to an organization described in paragraph

				(3)(A), cannot or will not be sold, the fair market value of such contribution

				shall be determined—

							

								(i)

								without regard to such

				internal standards, such lack of market, such circumstances, or such exclusive

				purpose, and

							

								(ii)

								if applicable, by taking

				into account the price at which the same or similar food items are sold by the

				taxpayer at the time of the contribution (or, if not so sold at such time, in

				the recent past).

							.

			

				(b)

				Effective date

				The amendment made by

			 subsection (a) shall apply to taxable years beginning after December 31,

			 2004.

			

